Citation Nr: 0801448	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-27 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
bilateral hearing loss, for the period prior to March 9, 
2007.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, from March 9, 2007.

3.  Entitlement to service connection for a deviated nasal 
septum.

4.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954, and from October 1961 to August 1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2004 rating decision in which the RO, inter alia, 
denied service connection for a claimed sinus disability and 
for a deviated nasal septum; but granted service connection 
and assigned an initial 0 percent (noncompensable) rating for 
bilateral hearing loss, effective November 24, 2003.  In 
August 2004, the appellant filed a notice of disagreement 
(NOD) with the assigned rating.  A statement of the case 
(SOC) was issued in July 2005, and the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2005.  In January, February and 
March 2007, the RO issued supplemental SOCs (SSOCs) 
reflecting the continued denial of a higher initial rating.  
However, in a March 2007 rating decision, the RO the assigned 
a 10 percent rating for bilateral hearing loss, effective 
March 9, 2007.  

Because the appeal regarding bilateral hearing loss arises 
from the veteran's disagreement with the initial rating 
assigned following the grant of service connection, the Board 
has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO granted a 10 percent rating for the 
disability from March 9, 2007, inasmuch as higher ratings for 
bilateral hearing loss are available before and after that 
date, the Board has recharacterized the appeal involving 
bilateral hearing loss as encompassing both issues set forth 
on the preceding page. 

In June 2007, the Board remanded these matters to the RO so 
that the veteran could be scheduled for a hearing before a 
traveling Veterans Law Judge at the RO , pursuant to his 
request.  The requested hearing was scheduled to be held in 
September 2007; the veteran was notified of the hearing date 
and location in correspondence dated in August 2007, but he 
failed to appear.  As the hearing notice was not returned 
from the United States Postal Service, and neither the 
veteran nor his representative has requested that the hearing 
be rescheduled; hence, the veteran's request for a Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2007).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  VA audiometric testing prior to March 9, 2007, revealed 
Level II hearing in the right ear and Level I hearing in the 
left ear.

3.  VA audiometric testing from March 9, 2007, revealed Level 
VI hearing in the right ear and Level II hearing in the left 
ear.

4.  No deviated nasal septum was shown in service, and there 
is no persuasive medical evidence or opinion indicating that 
there is a medical nexus between the veteran's deviated nasal 
septum and his military service.

5.  No sinus disability is shown during or since service.  
Although chronic rhinitis has been diagnosed, there is no 
medical evidence or opinion indicating that there exists a 
medical nexus between the diagnosed disability and the 
veteran's military service.




CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for 
bilateral hearing loss, for the period prior to March 9, 
2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 
4.85 (Diagnostic Code 6100) and 4.86 (2003-2007).

2.  The criteria for rating greater than 10 percent for 
bilateral hearing loss, from March 9, 2007, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 
6100) and 4.86 (2007).

3.  The criteria for service connection for a deviated nasal 
septum are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

4.  The criteria for service connection for a claimed sinus 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, letters dated in February 2004 and March 2004 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection for bilateral hearing loss (the claim at the 
time), a sinus disability, and a deviated septum.  The 
letters also notified the veteran of what information and 
evidence must be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  Thereafter, the veteran was 
afforded the opportunity to respond.  

After the grant of service connection for bilateral hearing 
loss, and the filing of the veteran's notice of disagreement, 
the July 2005 SOC set forth the criteria for all higher 
ratings for bilateral hearing loss, and reflects adjudication 
of the claim for a higher initial rating.  Later, a March 
2006 letter explained how disability ratings and effective 
dates are assigned, as well as the type of evidence that 
impacts those determinations.  After each, the veteran was 
afforded opportunity to respond before the RO issued the 
March 2007 rating decision granting a 10 percent rating for 
bilateral hearing loss from March 9, 2007.

While the RO did not provide a VCAA notice letter specific to 
the claims for higher ratings for bilateral hearing loss, and 
such a notice error is presumed to be prejudicial, given the 
above, and because the appellant and his representative have 
clearly demonstrated an understanding of what is needed 
substantiate the claims for higher rating, the Board finds 
that the appellant is not shown to be prejudiced by the 
timing, content, or form of VCAA-compliant notice.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  See 
also Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007) (holding that notice deficiencies are 
not prejudicial if they did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim).  The Board also points out 
that neither the veteran nor his representative has contended 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice to the veteran.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA treatment records, 
statements from his private treating physician dated in 
October 2004 and August 2005, and reports of VA examination.  
Also of record and considered in connection with the appeal 
are various written statements provided by the veteran and by 
his representative, on his behalf.

In summary, the Board concludes that the duties imposed by 
the VCAA have been considered and satisfied.  Through various 
notices of the RO, the veteran has been notified and made 
aware of the evidence needed to substantiate the claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error ).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Higher ratings for bilateral hearing loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 
6100 (2007).

Although the medical records reflect that the veteran uses 
electronic hearing aids, hearing tests for compensation 
purposes are conducted without hearing aids, and the results 
of above-described testing are charted on Table VI and Table 
VII.  See 38 C.F.R. § 4.85 (2007).

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2007):

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2007).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2007).

The pertinent evidence in connection with the veteran's claim 
reflects that, on VA audiological evaluation in February 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
75
85
LEFT
25
25
35
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

The February 2004 VA audiometry results reveal findings of 
Level II hearing in the right ear and Level I in the left 
ear, based on application of the reported findings to Table 
VI.  Application of the findings to Table VII also 
corresponds to a 0 percent rating under DC 6100.  The Board 
points out that none of the pure tone thresholds recorded on 
VA examination reflect exceptional hearing impairment as 
defined by regulation; hence, 38 C.F.R. § 4.86(a) and (b) are 
not for application.  Thus, the audiometric test results do 
not warrant an initial, compensable rating for the veteran's 
bilateral hearing loss prior to March 9, 2007.

On VA audiological evaluation on March 9, 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
70
75
85
LEFT
20
25
30
40
40

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 88 percent in the left ear.

The March 9, 2007 VA audiometry results reveal findings of 
Level VI hearing in the right ear and Level II in the left 
ear, based on application of the reported findings to Table 
VI.  Application of the findings to Table VII corresponds to 
a 10 percent rating under DC 6100.  The Board notes that the 
pure tone thresholds recorded on VA examination reflect 
exceptional hearing impairment of the right ear as defined by 
regulation; however, applying 38 C.F.R. § 4.86(a) would not 
result in a higher numeral.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial, compensable 
rating for bilateral hearing loss prior to March 9, 2007, or 
a rating higher than 10 percent for bilateral hearing loss 
after March 9, 2007.  The claim must therefore be denied.  
Given the mechanical method of deriving ratings for hearing 
loss, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

2.  Service connection claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

The veteran contends that his deviated nasal septum and claim 
sinus disability each had its onset during active service.  
His service medical records from his first period of active 
duty reflect that his nose and sinuses were clinically normal 
on pre-induction examination in January 1952, on entrance 
examination in July 1952, and on separation examination in 
June 1954, with no reports of treatment during this period of 
service for any complaints relating to either his nose or 
sinuses.

VA examination in December 1954 resulted in normal findings 
on clinical inspection of the veteran's nose and sinuses.

The report of a United States Army Reserve examination that 
was conducted in June 1957 shows that the veteran's nose and 
sinuses were normal.

Service medical records from the veteran's second period of 
active duty reflect that his nose and sinuses were clinically 
normal on pre-induction examination in September 1961 and on 
separation examination in May 1962, with no reports of 
treatment during this period of service for any complaints 
relating to either his nose or sinuses.  Although, in his May 
1962 medical history questionnaire, the veteran affirmed that 
he had a history of sinusitis for the past 2 to 3 years, no 
significant abnormality with respect to his sinuses was 
detected by the medical examiner.

The report of a September 1967 VA examination notes, 
incidentally, that the veteran reported that he lost time 
from work due to sinus problems, but a clinical examination 
of his sinuses was not conducted at the time.

VA medical reports dated from March 2003 to March 2004 show 
treatment on several occasions for complaints of sinus 
congestion and post-nasal drip associated with what was 
ultimately diagnosed as a deviated nasal septum and chronic 
non-allergic rhinitis.  Although an allergic etiology for the 
rhinitis was initially suspected, this was ruled out 
following skin tests that determined that the veteran's 
rhinitis was not due to allergies.

The report of a March 2004 VA examination for ear disease 
reflects that the purpose of the examination was for 
audiometric evaluation.  In addition to physical inspection 
of the veteran's external, middle, and inner ears, including 
his ear canals and tympanic membranes, the examiner noted in 
passing that the veteran had a deviated nasal septum and 
congested mucosa.  The examiner then provided the following 
opinion:

"Reviewing the examination and the history with 
the tinnitus, the exposure of noise during the 
service and bilateral sensorineural hearing loss, 
I feel that (the veteran's) residual of deviation 
of the nasal septum, tinnitus and sensorineural 
hearing loss is more likely than not due to his 
military service."

In an October 2004 statement, the veteran's private treating 
physician indicated that he had been treating the veteran for 
the past two years for ailments that included allergy and 
post-nasal drip due to allergies and upper respiratory 
infections, which he had been suffering from for several 
years prior to when the private physician first began 
treating him.  In an August 2005 addendum, the private 
physician noted that the veteran had been exposed to 
extremely cold weather during military service and then 
presented the following opinion:

"In my best medical opinion, it is certain 
that cold weather for prolonged time and 
outdoor work (in cold weather) makes 
sinusitis and allergic conditions for ear, 
nose, and throat is made worse (sic)."

The Board observes that that the veteran's service medical 
records reflect that he was treated in December 1952 for pain 
in both feet that was medically attributed to exposure to 
cold temperatures.  He is currently service-connected for 
residuals of cold injury, to include peripheral neuropathy, 
for both feet.

The Board has considered the evidence described above.  After 
assessing the probative value of the evidence, including 
weighing the nexus opinions presented by the VA physician in 
March 2004 and the private physician in October 2004 against 
the objective clinical findings presented in the veteran's 
service medical records and VA medical records that are 
proximate to his periods of active duty, the Board concludes 
that the claims for service connection for a deviated nasal 
septum and a sinus disability (diagnosed as chronic rhinitis) 
must be denied.  

The  veteran's service medical records show no abnormalities 
of the veteran's nose during both periods of active service 
and no reports of treatment for any complaints relating 
thereto.  Although the March 2004 VA examiner opined it was 
more likely than not that the veteran's deviated septum was 
due to service, the examiner did not provide a stated 
rationale for the opinion, nor does the record provide a 
factual predicate for the opinion.  There simply is no 
clinical evidence of a deviated nasal septum during either 
period of active duty service.  There also is no objective 
evidence indicating that the veteran sustained a traumatic 
injury to his nose that could have resulted in a deviated 
septum as a residual to this injury (nor does the veteran 
contend as much, and there is no objective evidence to 
otherwise support a finding of service connection for a 
deviated nasal septum.  In short,  the opinion does not 
provide persuasive evidence in support of the claim.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits); Miller v. West, 11 Vet. App. 
345, 348 (1998) (a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record); Black v. Brown, 5 Vet. App. 177, 
180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).
The evidence also does not support a basis for a grant of 
service connection for a claimed sinus disability.  
Notwithstanding the veteran's report of sinusitis by history 
on separation from his final period of active duty in May 
1962, the veteran's service medical records show no 
abnormalities of his sinuses during either period of active 
service and no reports of treatment for any complaints 
relating thereto.  There also is no actual diagnosis of 
current sinusitis or other sinus condition, although rhinitis 
has been diagnosed.  Moreover, the Board finds that there is 
no persuasive medical evidence or opinion that links the 
veteran's diagnosed rhinitis  to his military service.  While 
the veteran asserts that the August 2005 opinion of his 
private physician establishes a nexus between his claimed 
sinus disability and service, that examiner indicated only 
that cold weather can aggravate sinusitis and allergic 
conditions of the ear, nose and throat, but did not 
explicitly link any such problems to service.  Even if the 
examiner's opinion could be interpreted as alluding to cold 
conditions in service, the Board points out the examiner's 
comments do not pertain to his diagnosed rhinitis which, as 
noted above, has been found, based on allergy testing, to not 
be an allergic condition.  In short, the opinion of the 
veteran's private doctor does not support the claim, and 
there is otherwise no medical opinion evidence to support the 
claim.

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the assertions advanced by 
the veteran and by his representative, on his behalf.  
However, none of this evidence provides a basis for a grant 
of service connection.  As indicated above, each claim on 
appeal turns on the medical matter of etiology, or medical 
relationship, between a current disability and service or a 
service-connected disability-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As such, any lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for a deviated nasal septum and for a claimed 
sinus disability must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as no competent, 
persuasive evidence supports either claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for bilateral hearing loss, 
for the period prior to March 9, 2007, is denied.

A rating greater than 10 percent for bilateral hearing loss, 
from March 9, 2007, is denied.

Service connection for a deviated nasal septum is denied.

Service connection for a claimed sinus disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


